FILED
                            NOT FOR PUBLICATION                             MAR 03 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JANE DOE, elderly, disabled woman,               No. 15-35246

               Plaintiff - Appellant,            D.C. No. 3:13-cv-01974-SI

 v.
                                                 MEMORANDUM*
HOUSING AUTHORITY OF
PORTLAND, a public municipal
corporation, DBA Home Forward; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Oregon
                    Michael H. Simon, District Judge, Presiding

                            Submitted February 24, 2016**

Before:        LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

      Jane Doe appeals pro se from the district court’s summary judgment in her

action alleging various claims, including that defendants failed to accommodate

her disability in violation of the Fair Housing Amendments Act (“FHAA”). We

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 1291. We review de novo. Budnick v. Town of

Carefree, 518 F.3d 1109, 1113 (9th Cir. 2008). We affirm.

      The district court properly granted summary judgment on Doe’s FHAA and

Rehabilitation Act (“RA”) claims because Doe failed to raise a genuine dispute of

material fact as to whether her requested accommodations were reasonable, or

necessary for the equal use and enjoyment of her apartment. See id. at 1119

(elements of a failure-to-accommodate claim under the FHAA); Giebeler v. M&B

Assocs., 343 F.3d 1143, 1148-49, 1157 (9th Cir. 2003) (for purposes of the FHAA

and RA, an accommodation is reasonable “when it imposes no fundamental

alteration in the nature of the program or undue financial or administrative

burdens” (citation and internal quotation marks omitted); see also 24 C.F.R.

§§ 982.405(a), 982.551(d) (requiring that public housing agencies inspect units at

least annually and that Section 8 voucher recipients allow such inspections). We

reject as unsupported by the record Doe’s contention that defendants failed to

conduct an interactive process.

      Contrary to Doe’s contention, the district court provided her a final warning

of her deadline to file an opposition to defendants’ motion for summary judgment.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on


                                           2                                      15-35246
appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Doe’s request to supplement the record, set forth in her opening brief, is

denied.

      AFFIRMED.




                                          3                                   15-35246